Exhibit 10.15

 

Sunoco Partners LLC

Executive Compensation Summary Sheet

for 2011

 

The table below presents 2011 summary information for named executive officers
of Sunoco Partners LLC, with regard to annual base salary.

 

2011 EXECUTIVE COMPENSATION1

 

Name and Title

   2011 Base Salary
($)

Lynn L. Elsenhans

Chairman and Chief Executive Officer

  


n/a

Brian P. MacDonald

Vice President and Chief Financial Officer

  


n/a

Michael J. Hennigan

President and Chief Operating Officer

  


$488,300

David A. Justin

Vice President, Operations

  


$285,455

 

Notes to table:

 

(1) The base salaries shown in the foregoing table were approved at the
January 27, 2011 meeting of the Compensation Committee of the Board of Directors
of Sunoco Partners LLC. Ms. Elsenhans and Mr. MacDonald are employees of Sunoco,
Inc. The Compensation Committee of Sunoco’s Board of Directors sets the
components of their compensation, including base salary. Sunoco Partners LLC has
no control over this compensation determination process.

 